Exhibit EMPLOYMENT AGREEMENT The following are the terms of the employment agreement between E. Jamie Schloss(hereafter “Executive”), or his designated corporation which controls his services(the “Schloss Corp” or his “designee”), with a mailing address at 990 Highland Drive, Suite 206, Solana Beach, CA 92075 and Surge Global Energy, Inc., a Delaware corporation (hereafter “Company”), with a mailing address at 990 Highland Drive, Suite 206, Solana Beach, CA 1.TERM:June 17, 2008 to April 30, 2010 guaranteed except as provided herein. 2.
